              Case 1:18-cv-12218-GBD Document 47 Filed 02/11/19 Page 1 of 5
                                                                                        ,,.-·".'.:'-....
                                                                                      ~•''\;:,,..,
                                                                                    //f/,;-...,>. .
                                                                                  /. > •.,~"·""·
                                                                                 //~~      'V···''
                            UNITED STATES DISTRICT cou~,·(/:;,·t1,;t>~~~~~ .
                           SOUTHERN DISTRICT OF NEW Y · . ;"-'~r~.-"i+;.t.,11~.._
                                                     '    ...,fl ,. / ' . af"(' ~et ,,. ,,_-,.
                                                             ·-      s1f, •,•· E.,.,       ',,
                                  Civil Action No. 1:18-cv-12218-GBD      ~~'1~ ~' ·q.1,•~✓·'                  ¾.~.
                                                          '~:_..._ '1"1-"(,  '
                                                                     ~---'~~~-
                                                                             ( '                                  "\'.
                                                                                                                    "·.
MANFRED LAGEMANN, an individual; STEVEN KOENIG, an individu;l} -~-l) · :-::,'                                         "(~:~. .,.
MITCH STERCKX, an individual; AIVARAS CEPEI JS, an individual;    ·: · ·,
ROLAND MAWLABAUX, an individual; CAMERON PATTISON, an individual; ·-~··\.
                                                                           ·
                                                                                                              '"'./),.y~/·  "··,


                                                                                                           ~~ ,.f'
THI THANH XUAN DIANA VU a/k/a DIANA VU, an individual;                ~~;,      ~:0
EDMOND TRUONG, an individual; VITALIY RUDENKO, an individual;
and YEW HWEE NG, an individual;                                           ~ , _,/
      Plaintiffs,                                                            ,.,/ ,

V.

JEREMY SPENCE, an individual;JAIME CRUZ-HERRERA, an individual;
JOHN DOE NO. 1 a/k/a BLACKXANTUS, an individual;
GERARD SPENCE, an individual; and EMILY SPENCE, an individual;
           Defendants.
_____________________ /
                        ORDER GRANTING PRELIMINARY INJUNCTION
                          AGAINST DEFENDANT JEREMY SPENCE

           This matter came before the Court on Plaintiffs' Emergency Motion for Temporary

Restraining Order and Preliminary Injunction against Defendant JEREMY SPENCE (the

"M   . ") . I
 1 otlon            On January 24, 2019, the Court entered against Defendant JEREMY SPENCE a

Temporary Restraining Order. 2       In the Temporary Restraining Order, the Court scheduled a

January 31, 2019 hearing at which Defendant JEREMY SPENCE would be allowed to show good

cause why this Court should not enter a preliminary injunction, enjoining the violations of law

alleged in Plaintiffs' Complaint, and imposing such additional relief as the Court deems just and

proper, pending final ruling on the claims asserted against Defendant JEREMY SPENCE. 3 At the

request of Plaintiffs' counsel, the hearing was rescheduled to February 7, 2019. 4


1
     Docket Entry No. ("DE") 13.
2
     DE 28.
3
     DE 28 at 5 .
.i   DE 30.
                                                                                ···---------------------

               Case 1:18-cv-12218-GBD Document 47 Filed 02/11/19 Page 2 of 5
                                                                        Civil Action No. l:18-cv-12218-GBD



         In evaluating the Motion, this Court has considered the following factors: (1) whether the

movants have a likelihood of success on the merits or sufficiently serious questions going to the

merits to make them a fair ground for litigation and a balance of hardships tipping decidedly in the

movants' favor; (2) whether the movants would suffer irreparable injury absent injunctive relief; (3)

whether the balance of hardships tips in the movants' favor; and (4) whether the public interest

would not be disserved by granting the injunctive relief. 5

         Having reviewed the Motion, the file, having heard argument from Plaintiffs' counsel, and

being otherwise sufficiently advised in the premises, the Court hereby finds as follows:

          1.      Plaintiffs have shown a likelihood of success on the merits of their claims against

Defendant JEREMY SPENCE for fraudulent inducement, breach of fiduciary duty, fraudulent

misrepresentation, negligent misrepresentation, rescission, unjust enrichment, conversion, as well as

an accounting and for imposition of a constructive trust and disgorgement of funds held by

JEREMY SPENCE in his own name or any entity under his control, including the unregistered

business entity COIN SIGNALS, in connection with Plaintiffs' investments in the collection of

hedge funds including the ALTS FUND, the LONG TERM FUND, and primarily for the purposes

of this lawsuit, the COIN SIGNALS MEX FUND ("CSM FUND") as well as managed entry to an

Initial Coin Offering (the "Evermarkets ICO'') (all investment vehicles collectively the "FUND")

promoted and managed by JEREMY SPENCE.

          2.      Moreover, Plaintiffs' claims raise "sufficiently serious questions going to the merits

to   make them a fair ground for litigation."




0
 See, Bemhana, Inc. v. Benihana of Tokyo, ILC, 784 F.3d 887, 894-95 (2d Cir. 2015) (internal citations
omitted); L'.cho Deslfp Grp. v. Zina Davidojf S.A., 283 F. Supp. 2d 963, 966 (S.D.N.Y. 2003).



                                                   -2-
               Case 1:18-cv-12218-GBD Document 47 Filed 02/11/19 Page 3 of 5
                                                                         Civil Action No. 1:18-cv-12218-GBD



          3.      Specifically, in reliance on the representations as they had been made to Plaintiffs by,

inter a!ia, JEREMY SPENCE, Plaintiffs made the following investments in the FUND:

                                                                      APPROX.VALUATION
                          NAME                       ASSETS
                                                                      OF ASSETS INVESTED
                                                    INVESTED
                                                                        (as of June 1, 2018)

                    Manfred Lagemann               17.2 bitcoin            $129,000.00
                                                      9 Ether                $5,400.00
                      Steven Koenig                 7.8 bitcoin             $58,500.00
                      Mitch Stcrckx                22.6 bitcoin            $169,500.00
                                                     12 Ether                $7,200.00
                     Aivaras Cepelis               14.4 bitcoin            $108,000.00
                                                      7 Ether                $4,200.00
                    Roland Mawlabaux                10 bitcoin              $75,000.00
                    Cameron Pattison                10 bitcoin              $75,000.00
                        Diana Vu                    11. 9 bitcoin           $89,250.00
                     Edmond Truong                  9.7 bitcoin             $72,750.00
                     Vitaliy Rudenko                5.4 bitcoin             $40,500.00
                      Yew Hwee Ng                   7.5 bitcoin             $56,250.00
                                                   116.5 bitcoin
                                      TOTAL                                $ 890,550.00
                                                     28 Ether

          4.      The Court finds particularly persuasive the Declaration of David Silver, which

attached as Exhibit "A" to the Motion a transcript of statements issued by JEREMY SPENCE in

which Mr. Spence concedes his FUND was a fraud and that he had lied to Plaintiffs, among other

investors, to induce their investments and lied to them regarding his self-interested drawdowns of

assets that were supposed to be maintained in the FUND for the benefit of investors, not JEREMY

SPENCE himself. 6




r,   DE 13-1.



                                                    -3-
             Case 1:18-cv-12218-GBD Document 47 Filed 02/11/19 Page 4 of 5
                                                                       Civil i\ction No. l:18-cv-12218-GBD



        5.       Plaintiffs have established that Plaintiffs' rights will be immediately and irreparably

harmed absent a preliminary injunction from this Court.            Without entry of the Preliminary

Injunction, Plaintiffs may be unable to recover for their equitable claims.

        6.       The balance of hardships also favors Plaintiffs, because a preliminary injunction

would preserve the statm quo ante and prevent irreparable harm until such time as the Court may

make a final ruling on the claims asserted against Defendant JEREMY SPENCE in the Complaint.

        7.       Entry of a preliminary injunction does not disserve the public interest, which is

properly served by compelling JEREMY SPENCE to honor the terms of each Plaintiffs'

participation in the PUND and by promoting the objectives of the financial Crimes Enforcement

Network [FinCEN] (a division of the U.S. Department of the Treasury) and providing assurance

that courts will protect investors' assets from theft and will aid investors in their recovery of stolen

assets when they can be readily located and traced to specific locations, like the purloined investor

assets in this action.

        8.       Because of the apparent strength of Plaintiffs' case, the Court concludes that

requiring security pursuant to Fed.R.Civ.P. 65(c) in anything other than a nominal amount is not

appropriate in this case at this time. To support the January 24, 2019 Temporary Restraining Order,

Plaintiffs posted a bond in the amount of One Thousand Dollars and Zero Cents ($1,000.00), as

payment of damages to which Defendant JEREMY SPENCE may be entitled for a wrongful
                           7
injunction or restraint.       The Court will not require any additional bond be posted to secure a

preliminary injunction. Upon a showing of good cause by Plaintiffs, the Court may enter a further

order reducing the amount of, or waiving in its entirety, Plaintiffs' bond requirement.




" See, Court Docket at February 5, 2019 Cashier's Office Registry Deposit memorializing payment
and receipt of the required bond.



                                                   -4-
                 Case 1:18-cv-12218-GBD Document 47 Filed 02/11/19 Page 5 of 5
                                                                              Civil Action No. 1:18-cv-12218-GBD



               Accordingly,   IT IS HEREBY ORDERED AND ADJUDGED that Plaintiffs'

      Emergency Motion for Temporary Restraining Order and Preliminary Injunction against Defendant

      JEREMY SPENCE is GRANTED.

               Until a final ruling is made on the claims asserted against Defendant JEREMY SPENCE in

      the Complaint, or until further Order of the Court, Defendant JEREMY SPENCE and his agents,

      servants, employees, attorneys, partners, successors, assigns, and all other persons or entities through

      which he/they act (including COIN SIGNALS) or who act in active concert or participation with

      any of them, who receive actual notice of this Order by personal service or otherwise, whether

      acting directly or through any trust, business entity, corporation, subsidiary, division or other device,

      or any of them 8 , are hereby enjoined from withdrawing, transferring, or encumbering any assets

      currently held by, for, or on behalf of Defendant JEREl'vri SPENCE or any business entity through

      which he acts or which acts in active concert or participation with him; including but not limited to

      those assets currently held in: (1) any account maintained in the name of, by, or for COIN

      SIGNAI ,S, (2) any account at any other financial institution, bank, trading exchange, or investment

      firm; and (3) any cryptocurrency wallet or cryptocurrency trading account they maintain or control.

               The terms and conditions of this Order arc immediately effective and enforceable upon its

      entry.

               DONE and ORDERED in Chambers in New York, New York County, New York, this

(f£B 1 1 2019    day of February 2019.



                                                                 , RG   . DANIE! ,S
                                                                  TED STATES DISTRICT JUDGE


      8
        "[A] decree of injunction not only binds the parties defendant but also those identified with them
      in interest, in 'privit:y' with them, represented by them or subject to their control." Golden State
      Bottling Co. v. NLRB, 414 U.S. 168, 180 (1973) (quoting Regal Knitwear Co. v. NLRB, 324 U.S. 9, 14
      (1945)); see also, Fed.R.Civ.P. 6S(d)(2).



                                                         -5-
